230 Minn. 185 (1950)
CALVIN JOHNSON AND ANOTHER
v.
ANTON A. GIESE AND OTHERS.[1]
No. 35,054.
Supreme Court of Minnesota.
February 3, 1950.
Wegner, Kohlan & Santee, for appellant.
Henry G. Young, for respondents.
LORING, CHIEF JUSTICE.
This case comes here on an appeal from an order denying defendant Anton A. Giese's motion to amend the findings, conclusions of law, and order for judgment.
The order is nonappealable, unless it falls, as contended by appellant, within M.S.A. 558.215, which provides for appeals from any order or interlocutory judgment made and entered pursuant to §§ 558.04, 558.07, 558.14, or 558.21, relating to partition proceedings.
In the case at bar, brought to partition real estate, defendants counterclaimed for reformation of certain instruments affecting the title, and the order appealed from concerns only the counterclaim *186 and expressly excludes from its terms the partition proceeding. Careful examination of the sections above cited, relating to partition, discloses that the order appealed from does not fall within the terms of any one of them. Therefore, respondents' contention that the order appealed from is not appealable should be sustained.
Appeal dismissed.
NOTES
[1]  Reported in 40 N.W. (2d) 909.